Citation Nr: 1415647	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation for chronic empyema with pleural disease and bacterial infections under 38 U.S.C.A. § 1151.
      
2.  Entitlement to compensation for chronic fevers, sweats, fainting spells, loss of blood and cardiology problems under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.  In December 2009, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  

This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  It is now returned to the Board.  The Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has submitted written statements that were received at the Board following the issuance of the most recent Supplemental Statement of the Case dated in June 2012.  In that correspondence, the Veteran essentially waived AOJ consideration by indicating that he no longer wished for the AOJ to address his claims, but rather for the Board to adjudicate the issues in an expedited manner.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief has been submitted on behalf of the appellant by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicates of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran was injured in a motor vehicle accident after service--in January 1982.

2.  The Veteran's initial treatment, to include removal of his right lung, was at a private hospital in January 1982.  No VA medical treatment was provided in association with the removal of the right lung.

3.  The Veteran was transferred to a VA medical facility upon stabilization of his medical status and after the removal of his right lung.  

4.  The Veteran continued to undergo VA follow-up care for a variety of medical symptoms since January 1982.

5.  The Veteran first developed empyema in 1992, the progression of which was a result of the failure to diagnose the condition, and not due to the Veteran's failure to follow medical instructions; in treating the Veteran, VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

6.  Chronic fevers, sweats, fainting spells, loss of blood and supraventricular tachycardia are secondary to the Veteran's empyema.


CONCLUSIONS OF LAW

1.  The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for chronic empyema with pleural disease and bacterial infections have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

2.  The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for chronic fevers, sweats, fainting spells, loss of blood and supraventricular tachycardia have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 1151(a) (West 2002), compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2013).  

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2013).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2013).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R § 17.32.  See 38 C.F.R. § 3.361(d)(2).  

Following active service, the Veteran was involved in a serious motor vehicle accident on January 1, 1982.  He was transported to University Hospital/Louisville General Hospital (University Hospital) for emergency treatment.  Records from that facility indicate he was diagnosed with blunt chest trauma.  The Veteran underwent a right thoracotomy and pneumonectomy (removal of the right lung) and flexible bronchoscopy.  He was discharged from University Hospital and transferred to the VA medical center (VAMC) in Louisville, Kentucky, on January 4, 1982.

The Veteran was hospitalized at the VAMC for approximately 10 days for aftercare of injuries sustained in the motor vehicle accident.  He was discharged in stable condition with a return appointment in three weeks.

The medical evidence of record establishes that the Veteran later developed various problems associated with the absence of his right lung.  He claims that he has suffered additional disabilities as a result of VA's medical treatment of those problems, VA's misdiagnosis of conditions that resulted in a more severe medical condition as a result, and that VA failed to diagnosis various conditions. 

A review of the Veteran's claims file reveals that the Veteran received follow-up care at VA for a variety of medical complaints after January 1982.  A VA outpatient entry from September 1982 notes that he had not returned for follow-up.  He was seen at that time for complaints of vague pain on the right side and left side of his chest, especially after playing basketball.  Chest x-rays at the time were said to be normal, to include noting the absence of the right lung.  

Additional VA outpatient records dated from 1982 to 1993 reflect occasional treatment provided to the Veteran for several medical complaints.  In March 1984 he was seen for complaints of chest pain.  A chest x-ray noted possible infiltrates in the lower lobe of the left lung.  The assessment was rule out beginning pneumonia.  He was seen for a complaint of a burning feeling in the right side of his chest in August 1987.  A chest x-ray revealed that the left lung and left heart and mediastinal structures were unremarkable and that the findings were unchanged from three years earlier.  In November 1987 he reported that he had experienced fainting spells and chest pain.  He again reported chest pain in August 1988.  A chest x-ray at that time was interpreted to show no acute disease and no significant change.  In October 1990, he was seen for chest pain and complaints of shortness of breath.  The chest x-ray report said that the left lung was over-penetrated and could not be accurately evaluated.  However, the radiologist stated that they did not see any gross change compared with a previous study.  He was evaluated in July 1992 for chest pain and shortness of breath.  A chest x-ray report noted the absence of the right lung and that the left lung was hyperinflated.  No significant change was noted from the prior study.
The Veteran was evaluated for his chest pain and shortness of breath in September 1992.  He said it occurred with fatigue, stress and exertion and was relieved by rest.  The assessment was suspect anxiety/stress.  He also underwent cardiology review in April 1993.  A 24-hour Holter monitor report from that time indicated he had a normal sinus rhythm, frequent ventricular ectopy beats and frequent supraventricular beats.  An echocardiogram report showed his right ventricular systolic function appeared normal, but the left ventricular systolic function was difficult to assess, and not all segments were seen.  There were no obvious wall motion abnormalities.  The report further noted that there were normal chamber sizes.  There was a mitral valve prolapse that was moderate to severe.  The results also showed thickening of mitral valve leaflets, possibly due to myxomatous changes.  A thallium stress test was said to show no defects that were suggestive of myocardial infarction or ischemia.  

The Veteran was afforded a VA general medical examination in conjunction with an unrelated claim for benefits in August 1994.  The examiner noted that the Veteran received VA treatment and had appointments scheduled in the near future.

Chest x-rays were conducted in 1996, 1997, and 1998, as was a magnetic resonance imaging (MRI) study of the thoracic spine in April 1997.  A radiology report from February 1996 was said to show opacification of the right lung [sic] secondary to right pneumonectomy.  A second radiology report, dated in March 1997, said there was opacification of the right hemothorax, possibly secondary to pneumonectomy.  The same finding was noted on a chest x-ray in May 1998.  A final x-ray report, from July 1998, said there was complete opacification of the right hemothorax without evidence of volume loss.  Evaluation of the heart size was limited with obscuration of the right heart border by the large right effusion but did not appear to be grossly enlarged.  The impression was findings suggestive of a right-sided pneumonectomy with fluid filled right hemothorax.  There was no radiographic evidence of an acute process.  The April 1997 MRI report noted that there were postoperative changes of prior right pneumonectomy with fluid and debris in the right hemothorax.  

The above x-rays and MRI were done in conjunction with orders based on a clinical visit.  The purpose of the July 1998 x-ray was said to rule out infiltrate.  (The Veteran has argued that the opacification noted on the x-rays was evidence of empyema at the time.)  

A VA discharge summary, for the period from November 23, 2001, to December 1, 2001, shows that the Veteran was treated for right-sided chest pain.  The summary notes the history of surgery in October 2001.  X-rays and a computed tomography (CT) scan showed a large right pleural effusion.  The summary further noted that, after consultation with several radiologists, it was noted that there was a communication between the Veteran's diaphragm and lung.  "This abnormal communication had led to a pocket or cavity, which was collecting fluid, this fluid collection would be the best option."  The summary further noted that options were discussed with the Veteran, to include a potential operation.  If the fluid collection returned, the Veteran agreed to discuss potential surgery at that time.  

A subsequent discharge summary, for the period December 2 to December 6, 2001, shows that the Veteran was again inpatient for right pleural effusion.  His prior hospitalization was noted and it was said that the Veteran refused definitive treatment by thoracotomy and decortications.  The Veteran was to have a bronchoscopy, followed by possible multiple tube thoracostomies in the operating room for drainage.  If this was not successful, he was told he would require thoracotomy decortications with thoracoplasty.  On the evening prior to his bronchoscopy and tube thoracostomy placement, the Veteran refused consent for the procedures.  The risks and benefits were discussed; he said he understood, but wanted to schedule his operative treatment at some point in the future after he had had time to get his affairs in order.

The Veteran was hospitalized from December 15, 2001, to January 12, 2002, and underwent a bronchoscopy as well as tube placement for drainage of his pleural effusion.  The discharge summary noted that the empyema seemed to have dissected through the Veteran's right diaphragm into his liver.  

In February 2006, the Veteran submitted a claim for benefits alleging additional disability as a result of VA's negligence.

In November 2006, the Veteran's records were forwarded to a VA examiner so as to obtain a medical opinion.  The November 2006 VA examination report shows that the VA examiner, however, did not have access to the above-cited x-ray reports and, thus, concluded that the onset of the Veteran's empyema was in 2001.  The VA examiner also suggested that the Veteran had refused treatment for his empyema, and added that it was not believed that the Veteran's empyema was the result of a misdiagnosis.

As a result of the foregoing, in March 2011, the Board remanded the case so that an additional medical opinion could be provided after additional medical records, to include the missing x-rays, could be obtained.

A VA examination report dated in June 2011 shows that following review of the entire record, the VA examiner concluded that the x-ray reports from 1996 to 1998 had shown evidence of empyema, and that the Veteran's empyema first manifested itself in 1992.  The examiner added that the progression of the Veteran's empyema was the result of a failure to diagnose the condition, and not due to the Veteran's failure to fellow medical instructions.  The examiner indicated that the proximate cause of the empyema was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination.  However, the examiner did conclude that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The examiner noted that the question of whether VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent, could not be resolved without resort to mere speculation.  The examiner also concluded that that the empyema was not an event reasonably foreseeable.

Pursuant to 38 U.S.C. § 1151, entitlement to benefits based on the failure to diagnose a pre-existing condition requires a determination that:  (1) VA failed to diagnose or treat a pre-existing disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed.Cir.2010).

In light of the opinion of the June 2011 VA examiner, the Board finds that compensation under 38 U.S.C. § 1151 is warranted.  The June 2011 VA examiner concluded that the progression of the Veteran's empyema was the result of a failure to diagnose the condition, and not due to the Veteran's failure to follow medical instruction, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  As such, treatment directed at the empyema was not undertaken, and the Veteran sustained additional disability as a result. 

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board has considered the November 2006 VA opinion, however, the opinion was already deemed by the Board to be of limited probative value.  In contrast, the June 2011 VA examiner's opinion contains a detailed discussion of the facts of the Veteran's case - to specifically include an in-depth analysis as to the progression of the Veteran's empyema arising from the failure to diagnose by VA, and an explanation as to the fact that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  There is no evidence showing the additional disability was due to any willful misconduct, including failure to follow medical instructions, on the Veteran's part.  In light of the foregoing, the Board finds that the evidence establishes that the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of undiagnosed empyema.

Finally, as the Board noted in its March 2011 remand, the November 2006 VA examiner related the Veteran's chronic fevers and sweats as secondary to the Veteran's recurrent infections involving the empyema.  The Veteran's fainting spells were said to be secondary to loss of blood and cardiology problems.  The examiner said that there was frequently loss of blood associated with chest tube drainage on long-term basis when the thoracic cavity is involved.  The blood loss was said to cause anemia which aggravated or precipitated supraventricular tachycardia (SVT).  As the foregoing asserted additional disabilities have been established to be secondary to the Veteran's empyema, and as entitlement to compensation for chronic empyema with pleural disease and bacterial infections under 38 U.S.C.A. § 1151 has been established as a result of this decision; the Board finds that compensation for chronic fevers, sweats, fainting spells, loss of blood and supraventricular tachycardia under 38 U.S.C.A. § 1151, is also warranted as additional disabilities that are the result of VA's failure to exercise the degree of care that would be expected of a reasonable health care provider in failing to diagnose the Veteran's empyema.  As such, the Board finds that the evidence establishes that the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for chronic fevers, sweats, fainting spells, loss of blood and supraventricular tachycardia as a result of undiagnosed empyema.


ORDER

Compensation for empyema with pleural disease and bacterial infections under 38 U.S.C.A. § 1151 is granted.

Compensation for chronic fevers, sweats, fainting spells, loss of blood and supraventricular tachycardia under 38 U.S.C.A. § 1151 is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


